Citation Nr: 1716843	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.   06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

In June 2009, while sitting at the RO, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is associated with the Veteran's electronic file. The previously-assigned VLJ who conducted the June 2009 hearing has retired from the Board. In January 2015, the Board sent the appellant a letter offering him another hearing before a different VLJ. See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Board member who conducts the hearing will participate in making the final determination of the clam). The Veteran replied that he did not wish to have another Board hearing and as such the Board will consider the case on the evidence of record. 

In August 2009 and April 2011, the Board remanded the issue of an increased rating for hearing loss for development of the evidence. Following the completion of that development, the Board denied an increased rating, in excess of 10 percent, for bilateral hearing loss in a March 2012 decision. The Veteran appealed the decision. The Court of Appeal for Veterans Claims (Court) vacated the March 2012 Board decision and remanded the issue of entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss in a Joint Motion for Remand (JMR) dated in November 2012. 

The matter came before the Board again in June 2015 and February 2016, at which time the Board remanded the matter for additional development. As discussed below, the Board finds that another remand is necessary. Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the Veteran's claim to obtain updated VA treatment records, specifically results of an audiometry test completed at the Dallas VA Medical Center on June 18, 2012. The June 18, 2012 VA audiology note reflected that a comprehensive audiology evaluation was performed and that the audiometry results could be downloaded by taking additional steps in the electronic system that maintains VA treatment records; however, the audiometry results have not been associated with the electronic file. As these test results are pertinent to determining whether the Veteran is entitled to a schedular rating in excess of 10 percent during the appeal period, an attempt must be made to obtain them on remand. 

The RO on March 8, 2016 did upload the June 2012 audiology note that was of record but did not upload any records showing the actual audiometry results. Moreover, there was no memorandum on record suggesting the RO was not able to obtain the June 18, 2012 audiometry results. The Board thus finds that its prior remand instructions have not been completed. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id. Therefore, pursuant to Stegall, the case must be remanded for compliance with the February 2016 Board Remand. See Harris v. Derwinski, 1 Vet. App. 180 (1991); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the last VA audiology examination for the Veteran was in June 2012, which is not of record. The last VA examination of record was in October 2011 which is nearly six years old. Since the Veteran contends that his hearing is an exceptional case, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. 38 C.F.R. § 3.159 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability. 38 C.F.R. § 3.327 (a)(2016). In light of this statement indicating increased severity of the Veteran's service-connected bilateral hearing loss, a new VA examination to address the current severity of his condition is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain the results of audiometry testing completed at the Dallas VA Medical Center on June 18, 2012. (If such record is not accessible please provide a VA memorandum documenting this fact to be included in the Veteran's electronic record.)

Obtain any pertinent VA treatment records from April 2016 to the present. If these records reflect that any further audiometric testing has been completed, take any necessary steps to obtain and associate with the electronic file the results of such testing. 

2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss. The examiner should perform all indicated tests and studies and report all clinical findings in detail. The electronic claims file and a copy of this remand must be reviewed by the examiner.

a. The examination must include at a minimum a Puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss.

3. After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






